OPINION — AG — (1) UNDER ARTICLE V, SECTION 54 OKLAHOMA CONSTITUTION, PERSONS PREVIOUSLY REGISTERED TO PRACTICE SOCIAL WORK WHO DO NOT MEET THE NEW REQUIREMENTS OF HOUSE BILL NO. 1901 CODIFIED AS 59 O.S. 1250 [59-1250] (80 SUPP) ET SEQ., MAY NOT BE DEPRIVED OF THEIR " ACCRUED RIGHTS " TO PRACTICE THEIR PROFESSION. (2) SUCH PERSONS PREVIOUSLY REGISTERED TO PRACTICE SOCIAL WORK HAVE A VESTED PROPERTY RIGHT, SUBJECT ONLY TO SUBSEQUENT REASONABLE REGULATION CONDUCIVE TO SAFEGUARDING THE PUBLIC HEALTH AND WELFARE, AND SAID RIGHT CANNOT BE DENIED THEM WITHOUT DUE PROCESS OF LAW. (3) THE BOARD IS AUTHORIZED BY LAW TO LICENSE ONLY THOSE PERSONS WHO QUALIFY UNDER THE TERMS AND REQUIREMENTS OF THE ACT AND, THEREFORE, THE BOARD IS PRECLUDED FROM LICENSING ANY INDIVIDUAL WHO DOES NOT MEET THE REQUIREMENTS SET FORTH IN 59 O.S. 1250 [59-1250] CITE: 59 O.S. 1261.1 [59-1261.1], OPINION NO. 80-285, ARTICLE V, SECTION 54 (PROFESSIONS AND OCCUPATIONS, REPEAL OF STATUTE — EFFECT) (KAY HARLEY JACOBS)